DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding Figure 3
The figure appears to be a “flow-chart”. Yet no software steps/processes are shown in the boxes.
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 9
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because software cannot be claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3—5, 7—12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki (US 2014/0091795 A1) in view of Liu et al. (US 2018/0356487 A1) in view of Pfeuffer (US 2018/0074148 A1) in view of Campagna et al. (US 20050264288 A1).
Regarding claim 1   
Grodzki discloses                                 
A method for acquiring measurement data using a magnetic resonance (MR) system having a gradient unit ([0051]), the method comprising: 
loading frequency-dependent parameters characterizing the gradient unit of the MR system ([0068], frequency dependent parameters are gradient strength that is responsible for subtle changes in the water molecule resonance frequencies);     
Grodzki does not explicitly teach                                 
“loading a k-space trajectory of a RESOLVE (Readout Segmentation Of Long Variable Echo trains) sequence planned for a MR measurement, the k-space trajectory having a frequency component in at least one direction; 
acquiring MR measurement data based on the planned k-space trajectory and
reconstructing image data from the MR measurement data, 
wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters; and 


providing an electronic signal representing the reconstructed image data as an output of the MR system”.
Liu, however, teaches 
loading a k-space trajectory of a RESOLVE (Readout Segmentation Of Long Variable Echo trains) sequence planned for a MR measurement, the k-space trajectory having a frequency component in at least one direction ([0003], the readout gradient is the frequency gradient—or frequency in one direction); 
Grodzki in view of Liu teach do not disclose 
“acquiring MR measurement data based on the planned k-space trajectory and
reconstructing image data from the MR measurement data, 
wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters; and 
providing an electronic signal representing the reconstructed image data as an output of the MR system”.
Pfeuffer however, teaches 
acquiring MR measurement data based on the planned k-space trajectory ([0014]—[0015]) and
reconstructing image data from the MR measurement data ([0002]—[0004]),    
 
Grodzki in view of Liu in view of Pfeuffer do not explicitly teach                      
“wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters; and 
providing an electronic signal representing the reconstructed image data as an output of the MR system.” 
Campagna, however, teaches 
wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters ([0026], planned k-space trajectory of non-Cartesian space is corrected); and 
providing an electronic signal representing the reconstructed image data as an output of the MR system ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “RESOLVE” technique as taught by Liu as well as the “planned k-space directory” as taught by Pfeuffer as well as the “corrected k-space based on frequency” as taught by Campagna in the method of  Grodzki.
The justification for this modification would be to i) reduce measurement duraction of the MRI process and ii) to improve the SAR. 

Regarding claim 3
Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach the 
method as claimed in claim 1, 
Grodzki applied to claim 3 further teaches 
wherein the frequency-dependent parameters are loaded for at least one axis of the gradient unit (the gradient parameters G.sub.max is loaded for whatever axis that particular gradient has).
Regarding claim 4
Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach the 
method as claimed in claim 3.
	Campagna applied to claim 4 further teaches 
wherein the correction of the planned k-space trajectory is performed in each case in the direction of an axis of the gradient unit, for which the frequency-dependent parameters used are applicable ([0026], all the gradient directions x, y and z are which all contribute to k-space, and then are corrected).                                  
Regarding claim 5
Grodzki in view of Liu in view of Pfeuffer in view of Campagna the 
method as claimed in claim 1.
Campagna applied to claim 5 further teaches 


wherein the correction of the planned k-space trajectory is performed before the MR measurement data is acquired ([0018] & [0024], shimming is done before 
actual image acquisition), such that the MR measurement data is acquired along corrected k-space trajectories (the k-space data is then acquired after the correction).
Regarding claim 7
Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach method as claimed in claim 1. 
Campagna applied to claim 7 further teaches 
wherein the frequency-dependent parameters are loaded for all axes of the gradient unit and the correction of the planned k-space trajectory is performed in each of the respective directions of the axes of the gradient unit ([0026] , the correction is done along all the three axis of gradients, x, y and z ).
Regarding claim 8
Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach the
method as claimed in claim 1.
 Grodzki applied to claim 8 further teaches 
wherein providing the electronic signal representing the reconstructed image data comprises storing and/or displaying the reconstructed image data ([0004]).
Regarding claim 9 

Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach a processor to perform the method of claim 1.
Grodzki applied to claim 9 further teaches 
A computer program which includes a program ([0051]) and is directly loadable into a memory of the MR system ([0011]—[0012]). 
Regarding claim 10
Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach a processor to perform the method of claim 1.
Grodzki applied to claim 10 further teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon (claim 8).  
Regarding claim 11
Grodzki discloses 
A magnetic resonance (MR) system ([0051]) comprising: 
one or more gradient coils ([0004]—[0008]); and 
a controller (FIG. 5, Ref 9, [0055]) configured to: 
access frequency-dependent parameters characterizing the one or more gradient coils ([0068], frequency dependent parameters are gradient strength that is responsible for subtle changes in the water molecule resonance frequencies); 
Grodzki does not explicitly teach 

“access a k-space trajectory of a RESOLVE (Readout Segmentation Of Long Variable Echo trains) sequence planned for a MR measurement, the k-space trajectory having a frequency component in at least one direction; 
control the MR system to acquire MR measurement data based on the planned k-space trajectory; and 
reconstruct image data from the MR measurement data, wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters”.
Liu, however, teaches 
access a k-space trajectory of a RESOLVE (Readout Segmentation Of Long Variable Echo trains) sequence planned for a MR measurement, the k-space trajectory having a frequency component in at least one direction ([0003], the readout gradient is the frequency gradient—or frequency in one direction)
Grodzki in view of Liu do not explicitly teach
“control the MR system to acquire MR measurement data based on the planned k-space trajectory; and 
reconstruct image data from the MR measurement data, 
wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters”.

Pfeuffer, however, teaches 
control the MR system to acquire MR measurement data based on the planned k-space trajectory ([0014]—[0015]); and 
reconstruct image data from the MR measurement data ([0002]—[0004])
Grodzki in view of Liu in view of Pfeuffer do not explicitly teach 
“wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters” 
Campagna, however, teaches 
wherein the planned k-space trajectory is corrected based on at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters ([0026], planned k-space trajectory of non-Cartesian space is corrected). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “RESOLVE” technique as taught by Liu as well as the “planned k-space directory” as taught by Pfeuffer as well as the “corrected k-space based on frequency” as taught by Campagna in the method of  Grodzki.
The justification for this modification would be to i) reduce measurement duration of the MRI process and ii) to improve the SAR. 

Regarding claim 12
Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach a processor to perform the method of claim 11.
Grodzki applied to claim 12 further teaches 
wherein the controller is further configured to generate an electronic output signal representing the reconstructed image data ([0004]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki (US 2014/0091795 A1) in view of Liu et al. (US 2018/0356487 A1) in view of Pfeuffer (US 2018/0074148 A1) in view of Campagna et al. (US 20050264288 A1) in view of Wilm (US 2018/0136298 A1). 
Regarding claim 2

Grodzki in view of Liu in view of Pfeuffer in view of Campagna teach the 
method as claimed in claim 1, 
Grodzki in view of Liu in view of Pfeuffer in view of Campagna do not explicitly teach 
“wherein the frequency-dependent parameters are based on measured gradient impulse response functions (GIRFs).”
Wilm, however, teaches 
wherein the frequency-dependent parameters are based on measured gradient impulse response functions (GIRFs). ([0002]—[0004] & [0016]—[0035], 

frequency dependent parameters are time constants, eddy currents and high-order field terms).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “frequency parameters based on GIRF” as taught by Wilm in the method of Grodzki in view of Liu in view of Pfeuffer in view of Campagna.
The justification for this modification would be to implement an improved GIRF imaging process that doesn’t need to interrupt ordinary MR data acquisition ([0007], Wilm).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki (US 2014/0091795 A1) in view of Liu et al. (US 2018/0356487 A1) in view of Pfeuffer (US 2018/0074148 A1) in view of Campagna et al. (US 20050264288 A1) in view of Stehning et al. (US 2008/0205730 A1).                                         
Regarding claim 6
Grodzki in view of Liu in view of Pfeuffer in view of Campagna the 
method as claimed in claim 1.
Grodzki in view of Liu in view of Pfeuffer in view of Campagna do not necessarily teach 
“wherein the planned k-space trajectories are corrected after the acquisition of the MR measurement data”.

Stehning, however, teaches 
wherein the planned k-space trajectories are corrected after the acquisition of the MR measurement data ([0026]—[0031] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “correction of k-space after acquisition” as taught by Stehning in the method of Grodzki in view of Liu in view of Pfeuffer in view of Campagna.
The justification for this modification would be to implement motion correction technique that is not confined to global motion or a specified model ([0031], Stehning).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852